 FRATE SERVICE, INC.163Frate Service, Inc. and Thomas R. Moore, Sr., andInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen & Helpers of America,Local Union #627. Cases 33-CA-4193, 33-CA-4256, and 33-CA-4911March 20, 1981DECISION AND ORDEROn March 26, 1979, Thomas R. Moore, Sr.(hereinafter called Moore), a Charging Partyherein, filed a charge in Case 33-CA-4193 againstFrate Service, Inc. (hereinafter called Respondent),alleging violations of Section 8(a)(1) and (3) of theNational Labor Relations Act (hereinafter calledthe Act).On April 27, 1979, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpersof America, Local Union #627 (hereinafter calledthe Union), a Charging Party herein, filed chargesin Case 33-CA-4256 against Respondent allegingviolations of Section 8(a)(1), (3), and (5) of the Act;and on July 13, 1979, filed an amended chargeagainst Respondent alleging further violations ofSection 8(a)(1) and (5) of the Act.Thereafter, under the direction of the RegionalDirector for Region 33, an investigation of the alle-gations set forth in the charges set out above wasconducted.On June 19, 1979, the Regional Director issued acomplaint and notice of hearing in Case 33-CA-4256. On July 2, 1979, Respondent filed an answerto the complaint admitting in part, but denying inpart, certain allegations of the complaint.The Regional Director on August 31, 1979,issued an order consolidating cases, consolidatedcomplaint, and notice of hearing in Cases 33-CA-4256 and 33-CA-4193.Respondent on September 14, 1979, filed ananswer to the consolidated complaint admittingcertain allegations and denying others. Specifically,Respondent alleges that employee Moore was dis-charged for good cause related solely to his workas a truckdriver. Respondent also denies that it hadvoluntarily recognized the Union, but states that itwas coerced into such recognition. Finally, Re-spondent denies that the Union had ever requestedthat Respondent bargain collectively with theUnion with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of em-ployment as the exclusive bargaining representativeof all drivers and driver-helpers, with statutory ex-clusions, employed by Respondent at its EastPeoria, Illinois, facility. Respondent therefore asksthat the consolidated complaint be dismissed.On October 19, 1979, the Regional Director ap-proved separate bilateral informal Settlement255 NLRB No. 23Agreements in Cases 33-CA-4193 and 33-CA-4256, thereby withdrawing the complaints previ-ously issued in said cases.The Union on June 23, 1980, filed a chargeagainst Respondent in Case 33-CA-4911, allegingviolations of Section 8(a)(1) and (5) of the Act, andon July 31, 1980, filed a first amended charge insaid case, effectively withdrawing some portions ofthe original charge filed on June 23, but continuingto allege that Respondent, since December 28,1979, and continuing to date, has refused to bargainin good faith by repudiating the collective-bargain-ing agreement with Local 627, has repudiated itsobligation to make contributions to the health, wel-fare, and pension funds, and has refused to provideinformation necessary to administer the collective-bargaining agreement, allegations previously con-tained in Case 33-CA-4256.Thereafter the Regional Director caused an in-vestigation of the allegations to be conducted ofsaid charges, and, on July 31, 1980, the RegionalDirector issued an order withdrawing approval ofsettlement agreements, consolidating cases, consoli-dated complaint, and notice of hearing in cases 33-CA-4193, 33-CA-4256, and 33-CA-4911. Re-spondent did not file an answer to the consolidatedcomplaint of July 31, 1980.Thereafter, on October 22, 1980, counsel for theGeneral Counsel filed directly with the Board aMotion for Summary Judgment, with exhibits at-tached, requesting issuance of a Board Order basedon the allegations of the complaint. On November3, 1980, the Board issued its order transferring theproceeding to the Board and Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. No re-sponse to the Notice To Show Cause has been re-ceived by the Board.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn the Motion for Summary Judgment herein,counsel for the General Counsel avers that Re-spondent has failed to file an answer to the orderwithdrawing approval of the settlement agreement,consolidated cases, consolidated complaints, andnotice of hearing; and that under Section 102.20 ofthe Board's Rules and Regulations, Series 8, asamended, the Board should find the allegations ofthe complaint to be true and issue an order basedupon such findings. However, as the Motion forSummary Judgment correctly sets forth, Respond-ent did in fact file an answer to the original com-plaint and notice of hearing issued June 19, 1979,and it also filed an answer to the consolidated com-FRATE SERVICE, INC. 163 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaint and notice of hearing issued on August 31,1979. In both answers, Respondent denied the com-mission of any unfair labor practices. As notedabove, the substantive allegations of the consoli-dated complaint are substantially the same as thosecontained in the consolidated complaint issued onJuly 31, 1980. Thus, Respondent has in fact an-swered those allegations, and, in doing so, hasdenied the commission of any unfair labor prac-tices, has alleged affirmative defenses, and hasthereby raised litigable issues. In our view, grantinga motion for summary judgment pursuant to Sec-tion 102.20 of the Board's Rules, in the cases in-volving the same parties and allegations to whichanswers have been filed by the respondent, is notappropriate in the circumstances here present.' Weshall therefore deny the motion.ORDERIt is hereby ordered that the General Counsel'sMotion for Summary Judgment in the above-cap-tioned proceeding be, and it hereby is, denied.IT IS FURTHER ORDERED that the above-entitledproceeding be, and it hereby is, remanded to theRegional Director for Region 33 for further appro-priate action.i Atlantic Business and Community Development Corporation, d/b/aWUSS Radio, 236 NLRB 1529 (1978); E. E Sousa. Inc., d/b/a Notting-ham Restaurant, 243 NLRB 567 (1979).